Citation Nr: 0822210	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for a sleep disorder 
(also claimed as sleep apnea).

4.  Entitlement to service connection for a disorder 
manifested by body and leg cramps.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

6.  Entitled to an initial compensable rating for erectile 
dysfunction.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968, with additional reserve service and National 
Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

This appeal concerning the issues of entitlement to service 
connection for anxiety disorder and hypertension are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Hearing loss disability was not present during service, 
was not manifested within one year of the veteran's discharge 
from active service, and is not etiologically related to the 
veteran's military service.

2.  The veteran does not suffer from a sleep disorder (also 
claimed as sleep apnea).

3.  The veteran does not have a disability manifested by body 
and leg cramps.

4.  The veteran has erectile dysfunction without deformity of 
the penis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A sleep disorder (also claimed as sleep apnea) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Disorder manifested by body and leg cramps was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, and in an October 2005 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.

With regard to the veteran's claim for a compensable rating 
for erectile dysfunction, the Board notes that the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See 38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 
30, 2008) (no duty to notify arises upon receipt of a notice 
of disagreement); see also Turk v. Peake, 21 Vet. App. 565 
(2008) 69 (U.S. Vet. App. Jan. 31, 2008) (where a party 
appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as 
one for an increased rating); see also Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there is no indication that there is 
other evidence to obtain.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claims, any question as to a disability rating or an 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

        A.  Bilateral Hearing Loss Disability

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he is entitled to service 
connection for bilateral hearing loss disability because it 
is the result of noise exposure during service.  Service 
records indicate that the veteran's military occupational 
specialty (MOS) was machinist.  He worked on a flight line as 
a mechanic.  

A review of the medical evidence shows that the veteran's 
hearing was normal throughout his period of active service.  
His October 1967 discharge examination revealed normal 
hearing.  Progressive hearing loss, left worse than right, 
was noted beginning in 1980.  Post-service medical evidence 
indicates that at the January 2005 VA audiology examination, 
the veteran complained of difficulty hearing and 
understanding speech.  It was reported that the veteran 
currently works around power tools as a wood worker; he 
stated that he wears ear protection inconsistently.  The 
veteran also reported a history of firearm use for hunting 
without ear protection.  The audiogram results were as 
follows:


1000
2000
3000
4000
Average
Right 
Ear
10
10
40
45
26.25
Left 
Ear
10
60
55
60
46.25

Maryland CNC tests revealed speech recognition ability of 92 
percent in both ears.

The VA examiner concluded that the veteran has bilateral 
sensorineural hearing loss in both ears, consistent with long 
term noise exposure from firearms.  The examiner stated that 
the veteran's hearing loss is not caused by or a result of 
his military service.  The examiner supported the opinion by 
stating the following:  bilateral hearing was normal until 
1980; the veteran reported that he wore double ear protection 
on the flight line; the veteran reported that he was 
inconsistent with ear protection use in his civilian work; 
and the veteran reportedly wore no ear protection when using 
firearms.  Furthermore, the examiner pointed out that the 
audiometric configuration present at the time when hearing 
loss was first noted in 1980, and subsequent changes thereto, 
are also consistent with firearm use without ear protection, 
noted to be while hunting.  There is no contrary opinion of 
record.

In essence, the evidence of a nexus between the veteran's 
hearing loss disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for bilateral 
hearing loss disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

        B.  Sleep Disorder and a Disorder Manifested by Body and 
Leg Cramps

After reviewing the medical evidence of record, the Board 
concludes that service connection is not warranted for a 
sleep disorder or body and leg cramps.  In this regard, the 
veteran's service treatment records fail to show any 
complaints of or treatment for any body and/or leg cramps 
whatsoever.  The service treatment records indicate that on 
one occasion in September 1967, the veteran complained of 
difficulty sleeping related to nervousness, but no sleep 
disorder was diagnosed. 

The post-service medical evidence reveals that in an April 
2006 Vet Center report the veteran indicated that he wakes up 
on average around five times a night; however, he was not 
diagnosed with any sleep disorder.  Post-service medical 
evidence from Presbyterian Medical Services indicates 
complaints of leg cramps and leg pain in September 2004.  
Without diagnosing any disorder, the private physician 
indicated a belief that the leg cramps might be peripheral 
neuropathy from diabetes mellitus.  However, a report from 
the follow-up appointment just one week later indicates that 
the veteran's legs felt better, and the issue was never again 
mentioned.  The Board notes that the veteran is already 
service-connected for peripheral neuropathy of the lower 
extremities.  None of the other post-service medical evidence 
indicates any current diagnosis of a sleep disorder to 
include sleep apnea or disorder manifested by leg and/or body 
cramp disorder.  Without a current diagnosis of either 
claimed disorder, the veteran's claims must fail.

Therefore, service connection is not warranted for a sleep 
disorder or for body and leg cramps.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  


II.  Increased Rating for Erectile Dysfunction

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the March 2005 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a 
noncompensable rating under 38 C.F.R. § 4.115(b), Diagnostic 
Code 7522.  Under that Code, a 20 percent rating is warranted 
for deformity of the penis with loss of erectile power.  
Otherwise, a noncompensable rating is assigned.

The January 2005 VA examination report states that the 
veteran suffers from erectile dysfunction related to 
uncontrolled diabetes mellitus, but fails to state that there 
is any deformity of the penis.  The post-service private 
medical records also do not indicate that there is any 
deformity of the penis (this is true for the entire period of 
the claim).  In fact, they do not contain any complaints of 
or treatment for erectile dysfunction whatsoever.  Moreover, 
at the Travel Board hearing, the veteran specifically stated 
that he did not suffer from deformity of the penis.  
Therefore, there is no basis on which to grant a compensable 
rating for erectile dysfunction.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for a sleep disorder (also 
claimed as sleep apnea) is denied.

Entitlement to service connection for a disorder manifested 
by body and leg cramps is denied.

Entitled to an initial compensable rating for erectile 
dysfunction is denied.




REMAND

The veteran has also claimed service connection for anxiety.  
His service treatment records do not indicate that he 
suffered from a diagnosed anxiety disorder during active 
service.  However, they do show that veteran was seen in 
September 1967 and October 1967 for complaints of 
nervousness, which were noted to be related to marriage 
difficulties.  Mild depression was noted.  The October 1967 
separation examination report states that the veteran had 
depression and worry occasionally due to job pressures and 
marital problems, leading to nervousness and drinking.  The 
separation examination report also notes that the veteran 
drank about two to six packs of beer a night, and was being 
treated with Libruim, without complication or sequela.  
Reserve treatment records note the veteran denied depression, 
excessive worry or nervous trouble of any sort on August 1969 
and April 1973 examinations.

The post-service medical evidence indicates that in February 
2000 the veteran was seen for complaints of anxiety.  He was 
noted to be having trouble at work, having changed jobs three 
times in three years.  After discussing with the veteran what 
he needed to do to change his lifestyle, the private 
physician prescribed Paxil.  An October 2004 private medical 
record shows a diagnosis of depression and a prescription for 
Lexapro.

As there is some indication of symptoms in service, and 
current symptoms, a VA examination is necessary to determine 
whether the veteran currently suffers from a chronic anxiety 
disorder which is etiologically related to his active 
service.

With regard to hypertension, service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

During the January 2005 VA examination, the examiner noted 
that the examiner could not determine at that time whether 
there was an association between the veteran's diabetes and 
his hypertension.  

While the veteran's hypertension was diagnosed well before 
his diabetes, the record does not provide an opinion as to 
whether his diabetes has aggravated his hypertension.  Thus, 
a VA examination is needed to obtain such opinion.

Finally, the veteran was not provided with VCAA notice 
pertaining to his claim for secondary service connection.  
Corrective notice can be provided on remand.

Accordingly, these issues are REMANDED for the following 
action:

1.  Send the veteran a VCAA notice letter 
pertaining to his claim for service 
connection for hypertension as secondary 
to diabetes mellitus.

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran currently suffers 
from a chronic anxiety disorder and if 
so, whether such is etiologically related 
to service.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide a 
diagnosis for any psychiatric disorder 
found and provide an opinion as to 
whether such disorder is etiologically 
related to the complaints noted in 
service.

3.  The veteran should be afforded a VA 
hypertension examination to determine the 
relationship between his hypertension and 
the service connected diabetes mellitus.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's hypertension has been 
permanently worsened beyond normal 
progression (aggravated) by the veteran's 
diabetes mellitus.  If aggravation of the 
hypertension is shown, the examiner 
should quantify the extent of aggravation 
caused by the diabetes, if possible.

4.  After the development requested above 
has been completed to the extent 
possible, the claims should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


